Citation Nr: 1614068	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 2, 104, and in excess of 50 percent thereafter for depression with pain and adjustment disorder.

2.  Entitlement to a total rating based on individual unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1989 to August 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for depression with pain and adjustment disorder, and assigned an initial 30 percent rating effective February 18, 2005.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.  Jurisdiction of the case was subsequently transferred to the RO in St. Petersburg, Florida.  In October 2012, the Board determined that the issue of entitlement to a TDIU had been raised in connection with the Veteran's initial rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both issues for additional development.  The case now returns for final appellate review.

During the course of the appeal, an October 2014 rating decision increased the Veteran's disability rating for depression with pain and adjustment disorder to 50 percent, effective September 2, 2014.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  In addition to the electronic files, there are paper vocational rehabilitation and education (VR-E) files associated with the claims.   



FINDINGS OF FACT

1.  For the period prior to September 2, 2014, the Veteran's depression with pain and adjustment disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, irritability, sleep difficulties, intermittent subdued affect, nightmares, intrusive thoughts, low energy, and lack of concentration without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning September 2, 2014, the Veteran's depression with pain and adjustment disorder is manifested by occupational and social impairment with reduced reliability and productivity as a result of depression, anxiety, suspiciousness, panic attacks, nightmares and difficulty sleeping, poor motivation, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to September 2, 104, and in excess of 50 percent thereafter for depression with pain and adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected depression with pain and adjustment disorder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's TDIU claim, a February 2013 letter, sent prior to the October 2014 supplemental statement of the case, which was the initial unfavorable AOJ decision on such matter, detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence and information.  The February 2013 letter also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Vocational Rehabilitation and Education (VR-E) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, a letter dated in February 2013 requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his service-connected conditions.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in February 2008 and September 2014 to determine the severity of his depression with pain and adjustment disorder and an examination conducted in September 2014 to determine the severity of his right wrist disability.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected depression with pain and adjustment disorder, and determine eligibility for a TDIU, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his depression with pain and adjustment disorder has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Furthermore, as relevant to the Veteran's TDIU claim, the Board finds that an examination addressing all the functional impact of all of his service-connected disabilities, which includes depression with pain and adjustment disorder, residuals of fracture of the scaphoid bone with bone graft and external fixation of the right wrist, fracture of the base of the left fifth metacarpal, and scar on the right wrist, is not warranted.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  In the instant case, such an examination is not necessary as the evidence of record, to specifically include VA examinations in September 2014, adequately address the functional impact of such disabilities.  The Board finds that the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating and TDIU claims, and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with its October 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in October 2012 directed the AOJ to request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his psychiatric condition and other service-connected disabilities.  Thereafter, the AOJ sent the Veteran the aforementioned February 2013 letter in which he was requested to identify and provide authorization for VA to request treatment records from VA and non-VA medical providers, in addition to completing and submitting VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, as previously noted, the Veteran did not respond to such letter.  In addition, VA treatment records dated from October 2010 to February 2014 were associated with the record.  Additionally,  the Veteran underwent VA examinations in September 2014.  While the October 2012 remand requested that the examiner provide a Global Assessment Score (GAF), the examiner performed the examination under the DSM-V which no longer requires GAF scores.  The examiner, however, did provide an opinion as to the degree of impairment attributable to the Veteran's psychiatric disorder as well as a complete rationale for such opinion.  Accordingly, the Board finds that there has been substantial compliance with the October 2012 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran generally contends that an initial rating in excess of 30 percent prior to September 2, 2014, and in excess of 50 percent is warranted for his service-connected depression with pain and adjustment disorder is warranted , but has provided no specific argument in support of his claim. 

The Veteran's service-connected depression with pain and adjustment disorder is evaluated under the criteria of Diagnostic Code 9434, which provides evaluations pursuant to VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17  (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's 

assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in April 2009, the amendments are not applicable.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

At the outset, the Board acknowledges that the record notes multiple psychiatric diagnoses, to include depression, posttraumatic stress disorder/military sexual trauma (PTSD/MST), and alcohol dependence.  However, in light of the fact that there is no evidence that clearly indicates the symptoms and impairments can be distinguished or attributed to one diagnosis over another, the Board is required to attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).  

VA treatment notes from July 2004 through May 2006 reflect the Veteran's complaints of trouble sleeping at night because of pain in his arm and shoulder.  He reported a childhood that was fraught with physical and emotional abuse by his mother and his stepmother.  However, he reported being very close to his sister.  The Veteran reported leaving his jobs as a police officer and corrections officer because of increased difficulties with his right wrist and hand making it unsafe for him to work in such capacities.  The Veteran reported that he was irritable, and had a short fuse.  The Veteran expressed feelings of anhedonia and occasional crying spells and feelings of hopelessness.  The examiners noted that the Veteran was alert, and oriented to person, place, and time.  The Veteran made good eye contact and showed no signs or symptoms of psychosis.  The Veteran spoke in normal tones, rhythm, and rates.  His conversation was generally relevant, coherent, goal-directed, and organized.  The Veteran's mood ranged from normal to mild/moderate depression.  His affect ranged from appropriate to slightly blunted, but not flattened.  The Veteran's memory and intellect appeared to be intact and well above average.  The Veteran's insight and judgment were within normal limits.  The Veteran repeatedly denied any hallucinations, intrusive or racing thoughts, flashbacks, or nightmares.  The Veteran denied suicidal or homicidal ideations or plans.  The examiners noted that the overall clinical impression appeared to be moderate to moderately severe dysthymic disorder. 

An October 2007 private opinion noted that the Veteran was not on medications prior to July 2004, but that he tried non-medication options to treat his developing depression from increasing pain and physical limitations.  The physician noted that, in August 2005, the Veteran underwent intensive physical therapy for his right shoulder and arm pain, which helped increase his range of motion, but exacerbated the pain and impacted his depression symptoms.  The physician noted that the Veteran's medications were changed and increased, trying different combinations to help with the Veteran's pain and depression.  The physician determined that the Veteran's underlying depression worsened since his care began in 2004, due to his increased pain despite physical therapy.  The physician determined that the Veteran's symptoms were chronic in nature and resistant to medication.  In an October 2007 VA treatment note, a VA physician noted that the Veteran's depression disorder was chronically worsened by his service-connected right wrist disability.  

A February 2008 VA examination report reflects the Veteran's complaints of pain in his right wrist, elbow, and shoulder, which he claimed are related to his depression, frustration, and irritation.  The Veteran reported that he had trouble sleeping at night because of his pain and that he feared that his inability to sleep, his irritability, his depression over his pain and debilitation, and frustration with life in general would interfere with his ability to function occupationally once he graduated from college in December 2008.  The Veteran reported a history of physical and emotional abuse as a child from his mother and stepmother.  He reported being in a relationship for two years and that, subsequent to his military service, he worked as a correctional officer and police officer.  The Veteran alleged that he quit those jobs because of his right hand dysfunction.  He reported that, in 2003, he worked in loss prevention and that in 2004 he worked for Wal-Mart.  He reported that in August 2007, he worked as a therapy assistant for children as well as attending school full time.  

An examination revealed that the Veteran was alert and oriented to person, place, and time.  He had no abnormalities of gait, posture, or expression.  He was able to attend to all activities of daily living.  The Veteran showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates.  The examiner noted that the Veteran's conversation was relevant and coherent.  The Veteran's mood was one of moderate depression as he talked about the difficulties that he was experiencing.  The examiner noted that the Veteran's affect was slightly understated and subdued, but not flattened or blunted.  The examiner found the Veteran to be pleasant, cordial, and personable, and found his memory and intellect to be intact and above average.  The examiner noted that the Veteran's insight and judgment were without notable impairment.  The examiner noted the Veteran's conditions presented "him with moderate to occasionally moderate severe impairments in social, emotional/psychological and occupational function.  There are many jobs that he cannot do because of his pain and his physical limitations.  He is having trouble sleeping, has low energy, depressed affect and a lack of focus and concentration at times."  The examiner noted that the full extent to which the Veteran's conditions would impact his chosen field was unknown, but that the Veteran had remained in school full-time and worked part-time.  The examiner noted that he had reviewed the Veteran's VA treatment records.  The examiner opined that the Veteran suffered from adjustment disorder with mixed emotional features, and assigned the Veteran a GAF score of 60.

VA treatment notes from February 2011 through February 2014 reflect the Veteran's participation in group and individual therapy.  The notes reflect that the Veteran was employed and married and lived with his wife.  The notes reflect the Veteran's complaints of low frustration tolerance, depression, sleep disturbance, irritability, nightmares, and chronic pain and anxiety.  The examiners reported that the Veteran was cooperative and well groomed.  The Veteran's cognitive functioning was intact and his eye contact was good.  The Veteran's motor functioning was normal without any abnormal involuntary movements.  The Veteran's mood was generally fair and his affect ranged from appropriate to anxious.  The Veteran's speech was fluent and his thought process was goal-directed.  The Veteran was not delusional and denied suicidal or homicidal ideations or plans.  The examiners found the Veteran's insight and judgment to be good.  

A February 2011 VA treatment note specifically reflects the Veteran's reports of continued problems with depression, PTSD symptoms, and chronic pain.  The Veteran reported low frustration tolerance, depression, sleep disturbance, irritability, and nightmares.  The Veteran denied suicidal or homicidal ideations and said that he "feels life is worth living."  A mental status examination revealed that the Veteran was alert and oriented, cooperative, and well groomed.  His cognitive functioning was intact and his eye contact was good.  His motor functioning was normal without any abnormal involuntary movements.  His mood was bad and his affect was irritable.  The Veteran's speech was fluent and his thought process was goal-directed.  The Veteran was not delusional and his insight and judgment were good.  The examiner assigned a GAF score of 60.

A treatment note from later in February 2011 reflects that the Veteran presented as cooperative and appropriately dressed.  The Veteran was alert and oriented to all spheres.  The Veteran presented with a moderately depressed mood with irritated and anxious affect.  The Veteran's speech was fluent and his thought process was logical with no evidence of delusional content.  The Veteran denied experiencing any auditory or visual hallucinations.  He also denied having any suicidal or homicidal ideations, intent, or plan.  The Veteran reported that he experienced several stressful incidents while in the service, which continued to bother him.  The Veteran reported experiencing intrusive thoughts, nightmares, physiological and psychological reactions to triggers, avoidance of particular trauma related reminders, detachment from others, restricted range of affect, sleep problems, anger management, hypervigilance, and exaggerated startle response.  

A December 2011 VA treatment note reflects that the Veteran was alert and oriented.  The Veteran was cooperative and well groomed.  The Veteran's cognitive functioning was intact and his eye contact was good.  The Veteran's motor functioning was normal without any abnormal involuntary movements.  The Veteran's mood was fair and his affect was dysphoric and anxious.  The Veteran's speech was fluent and his thought process was goal-directed.  The Veteran was not delusional, and denied suicidal or homicidal ideations.  The Veteran's insight and judgment were good.  The examiner noted low frustration tolerance, depression, sleep disturbance, irritability, nightmares, chronic pain, and anxiety.  The examiner assigned a GAF score of 55 and noted diagnoses of major depressive disorder, dysthymia, and PTSD.  

A July 2012 VA treatment note reflects the Veteran's diagnoses of major depressive disorder, dysthymia, and PTSD.  The examiner noted that the Veteran had low frustration tolerance, depression, sleep disturbance, irritability, nightmares, chronic pain issues, and anxiety.  The Veteran denied hallucinations and delusions and suicidal and homicidal ideations.  The Veteran reported that he feels life is worth living.  The Veteran was noted to be casually dressed with fair hygiene and grooming.  The Veteran was pleasant and cooperative.  The Veteran was awake, alert, and oriented to person, place, and time.  The Veteran maintained good eye contact and his motor functioning was unremarkable.  The Veteran's affect was depressed, anxious, and frustrated and his mood was congruent.  The Veteran's speech was fluent with good articulation and prosody, normal volume and rate.  The Veteran's thought process was organized and goal-directed.  The examiner noted no evidence of obsessive thoughts or phobias.  The examiner assigned a GAF score of 55.  

A September 2014 VA mental disorders disability benefits questionnaire (DBQ) report reflects the Veteran's complaints of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  No other symptoms were found.  The Veteran reported that he had been married for four years but that his relationship was not good.  The Veteran attributed the problems to his anxiety.  The Veteran reported that he was rarely in touch with his family.  The Veteran reported that he had a few friends that were long distance and that he enjoyed riding his motorcycle, playing guitar, and caring for his dogs.  The Veteran reported that he received his Bachelors of Science degree in safety and occupational management, and that he planned to pursue a Master's Degree in Public Health.  The Veteran reported that he was working as a safety and occupational manager for a government agency since approximately 2010.  The Veteran reported that he did not like to be around people and that he worked from home in the mornings and goes into the office in the afternoon.  The Veteran reported that he had received treatment or his mental health conditions but that he stopped taking his prescribed medications.  The Veteran reported no hospitalizations for his mental health conditions and no suicidal thoughts, intents, or plans.  The examiner determined that the Veteran's mental health conditions caused him occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications.  The examiner determined that the Veteran was capable of working.  

Period prior to September 2, 2014

Following a review of the relevant evidence of record, which includes the aforementioned medical evidence as well as the Veteran's own statements, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his depression with pain and adjustment disorder prior to September 2, 2014.  In this regard, the Board finds that, for such period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, irritability, sleep difficulties, intermittent subdued affect, nightmares, intrusive thoughts, low energy, and lack of concentration, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, and sleep difficulties are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's depression with pain and adjustment disorder does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical and his affect while intermittently subdued or anxious, was not found to be flattened.  Additionally, there is no evidence that the Veteran experienced panic attacks, suicidal ideations, or homicidal ideations and he has, in fact, denied such symptoms during the course of the appeal.  His memory was consistently found to be good or within normal limits and there was no allegation or indication that he had impairment of short- or long-term memory.  There is also no evidence that he has difficulty in understanding complex commands. 

Furthermore, the Veteran reported that he had been married since approximately 2010 and that, while the relationship had problems, it suggests that he was able to maintain social relationships.  He also reported maintaining a good relationship with his sister, and that he worked as a therapy assistant for children prior to graduating from college.  Such suggests that he is able to establish and maintain social relationships.

Furthermore, the Veteran reported that he left his jobs as a police officer and correctional officer as a result of his physical limitations and pain; but that in 2003 he worked in loss prevention and in 2004 for Wal-Mart.  In addition, the Veteran reported that he worked as a therapy assistant for children while attending school, and that after graduation he began to work for a government agency.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances such as intermittent low energy and lack of concentration are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of a duration, severity, or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include irritability, intermittent nightmares and intrusive thoughts.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of a duration, severity, or frequency so as to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the period prior to September 2, 2014.  In this regard, the Board notes that the Veteran was assigned GAF scores of 60 in February 2008 and February 2011, and scores of 55 in December 2011, July 2012, and February 2013.  Scores ranging from 51 to 60 reflect moderate symptoms, or moderate difficulty in social, occupational, or school functioning, which is consistent with a 30 percent rating.  In this regard, the Board notes that the mental status examinations conducted during this period detail only mild to moderate symptoms.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for an adjustment disorder.

Period beginning September 2, 2014

Following a review of the relevant evidence of record, which includes the aforementioned medical evidence as well as the Veteran's own statements, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent for his depression with pain and adjustment disorder for the period beginning September 2, 2014.  In this regard, the Board finds that, for such period, his disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of depression, anxiety, suspiciousness, panic attacks, nightmares and difficulty sleeping, poor motivation, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, anxiety, suspiciousness, panic attacks, poor motivation, and intermittent impairment of recent and immediate memory, are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's depression with pain and adjustment disorder does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his September 2014 VA examination, the Veteran specifically denied any suicidal thoughts, intent, or plan.  

Additionally, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported at the time of the September 2014 VA examination.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Specifically, at the September 2014 VA examination, no abnormalities were noted.  Likewise, throughout the clinical record, the Veteran's speech was found to be logical and goal-directed and the rate and flow were found to be normal.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he reported panic attacks that occurred weekly or less often in the September 2014 VA examination.  The examiner noted that the Veteran had long hair but that he was casually dressed and made no indication that the Veteran was unable to maintain minimum personal hygiene or that there were any problems with activities of daily living.  Moreover, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that they occurred weekly or less often, and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Furthermore, there is no evidence that the Veteran suffers from impaired impulse control during the period beginning September 2, 2014.  In this regard, no problems with impulse control were indicated in the September 2014 VA examination.  Additionally, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  The September 2014 VA examiner specifically noted that the Veteran had long hair, but did not say anything about it being unkempt and noted that the Veteran was casually dressed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran left his previous jobs as a police officer and correctional officer, he reported that it was due to his physical limitations.  During the September 2014 VA examination the Veteran reported that he had obtained his Bachelors of Science degree in Safety and Occupational Management and that he planned to pursue his Master's degree in Public Health.  In addition, the Veteran reported that he was employed by a government agency.  The September 2014 examiner opined that the Veteran was capable of working and that his occupational and social impairment which "were due to mild or transient symptoms" would decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner also indicated that the Veteran's symptoms could be controlled by medications. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his marriage and a few long distance friendships during the course of this appeal.  In addition, while the Veteran indicated that he did not like to be around people and did not appear to establish new relationships during the course of this appeal, he was able to maintain relationships with his wife and a few friends.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares and difficulty sleeping.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  A VA examination conducted in September 2014 did not note any impairments to the Veteran's thought process or content, or any delusions.  VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis. 

Furthermore, as indicated previously, the evidence reflects that the Veteran is employed.  Additionally, the evidence reflects that he maintained relationships with his wife and a few friends.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While there was mild memory loss noted in the September 2014 VA examination, there was no indication that his long term or remote memory were impacted.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

C.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected depression with pain and adjustment disorder; however, the Board finds that his symptomatology has been stable for each stage throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected depression with pain and adjustment disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to depression, anxiety, irritability, mood impairment and sleep difficulties-are contemplated by the rating criteria under which such disability is rated.  Furthermore, as previously discussed, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of his service-connected psychiatric disability that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for such disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

For the foregoing reasons, the Board finds that an initial 30  percent rating prior to September 2, 2014, and a 50 percent rating beginning September 2, 2014, for depression with pain and adjustment disorder, is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to an increased rating for depression with pain and adjustment disorder.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  TDIU

The Veteran generally contends that his service connected depression with pain and adjustment disorder and right wrist disability prevent him from maintaining his past employment as a police officer and correctional officer.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Initially, the Board observes that the Veteran is currently service-connected for depression, with pain and adjustment disorder, evaluated as 30 percent disabling as of February 18, 2005, and 50 percent disabling as of September 2, 2014; residuals of fracture of the scaphoid bone, with bone graft and external fixation of the right wrist, evaluated as 30 percent disabling as of August 21, 1993; and fracture of the base of the left fifth metacarpal and a right wrist scar, both evaluated as 0 percent disabling as of August 21, 1993.  During the course of the appeal stemming from the Veteran's claim for higher initial ratings for his psychiatric disorder, his combined disability rating is 50 percent as of February 18, 2005, and 70 percent as of September 2, 2014.  Therefore, while the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of September 2, 2014, he is not precluded from the award of such on an extra-schedular basis prior to such date. 

Therefore, the issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1 IV.ii.2.F.24.d. (formerly Manual M21-1MR, Part VI, Section 7.09(7)).

Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

The record reflects that the Veteran participated in the VA's vocational rehabilitation and education program from 2004 through 2010.  During such time, the Veteran attended school full-time and worked.  The VR-E records indicate that the Veteran received his Bachelor of Science degree in 2008 and obtained a job with a government agency as a safety and occupational health specialist in 2010.  The Veteran reported that, prior to the program, he had to leave his jobs as a police officer and correctional officer due to his wrist condition.  He reported that in 2003 and 2004 he worked in loss prevention, but due to his anxiety and physical limitations, he had to leave those positions.  

During a February 2008 VA examination, the examiner noted "there are many jobs that [the Veteran] cannot do because of his pain and his physical limitation."  The February 2008 VA examiner, noted that the full extent to which the Veteran's conditions would interfere with his ability to work was at the time unknown, as the Veteran was still in school, but that he had been able to work and attend school full-time.  During VA examinations conducted in September 2014, the examiners determined that, while the Veteran had some physical limitations, he could sustain gainful employment.  The VA examiner who conducted the September 2014 mental disorders DBQ noted that the Veteran indicated that he "worked from home in the am and goes into the office in the afternoon," and that it was "working out well."  The mental disorders examiner opined that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The mental disorders examiner noted that the Veteran was capable of working, and that, while the Veteran felt he had some problems with his job, he had been able to maintain it for four years.  A September 2014 wrist conditions DBQ reflects that the Veteran's right wrist condition resulted in functional loss in that he suffered less movement than normal, excess fatigability, pain on movement, and swelling.  The examiner opined that the Veteran could not work with the right wrist for long periods of time, lifting, typing, or fine motion of the hand.  

In this case, the record reflects that the Veteran maintained gainful employment as of 2010.  The Board notes that substantially gainful employment is defined as an amount of earned annual income that exceeds the poverty threshold determined by the United States Department of Commerce, Bureau of the Census.  See 38 C.F.R. 
§ 4.16(a).  The Veteran works full-time for a government agency, as a safety and occupational health specialist.  The Veteran's reported annual salary was $50, 204.00.  See May 2010 VR-E Job Development and Job Placement Report.  Therefore, he is ineligible for a TDIU as of 2010.  

Furthermore, prior to such date, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation consistent with his education and work history.  In this regard, while the Veteran reported leaving prior employment due to his service-connected disabilities and that such did, in fact, impact his ability to perform certain types of work, the foregoing evidence reveals that the Veteran was capable of gainful employment during such time period.  In fact, after leaving his prior employment, the Veteran was capable of attending college, for which he earned his Bachelor of Science degree while working, thus demonstrating that he was capable of the mental and physical activities needed for gainful employment.  Therefore, while his service-connected disabilities result in some functional limitations, they do not preclude the Veteran's ability to secure and follow a substantially gainful occupation consistent with his education and work history.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent prior to September 2, 104, and in excess of 50 percent thereafter for depression with pain and adjustment disorder is denied.

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


